[Cite as Wright v. Brice, 2021-Ohio-2246.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Geria Wright,                                     :

                 Defendant-Appellee,              :
                                                                  No. 20AP-320
v.                                                :          (M.C. No. 20CVH-8760)

Village of Brice,                                 :        (REGULAR CALENDAR)

                 Plaintiff-Appellant.             :



                                         D E C I S I O N

                                      Rendered on June 30, 2021


                 On brief: Isaac Wiles Burkholder & Teetor, LLC, Brian M.
                 Zets, and Dale D. Cook, for appellant.

                       APPEAL from the Franklin County Municipal Court
SADLER, J.
        {¶ 1} Plaintiff-appellant, Village of Brice, appeals from a judgment of the Franklin
County Municipal Court dismissing the appeal of defendant-appellee, Geria Wright, from
a hearing officer's finding of liability for a traffic ticket issued pursuant to appellant's
speeding-camera civil-enforcement program. For the reasons that follow, we reverse.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} The facts and procedural history of this case were set forth in the municipal
court's May 7, 2020 judgment entry as follows:
                 This matter came before the Court for non-oral hearing upon
                 the traffic law violation issued on 12/13/19 pursuant to Ohio
                 Revised Code Section 4511.096. This is an alleged speeding
                 violation as recorded by a photo-monitoring device. A record
                 of the proceedings was not made.
                 The Notice of Violation mailed to [appellee] contains citations
                 to sections of the Ohio Revised Code which were amended,
                 effective July 3, 2019. Under the former applicable code
No. 20AP-320                                                                                 2


              sections, namely O.R.C., sections 4511.093 et seq., there was a
              process in place for contested violations to be heard by an
              administrative hearing officer with the right to appeal the
              findings of that administrative hearing to the municipal or
              county court with territorial jurisdiction over the issuing
              authority. Under the current applicable code sections, the
              procedure was changed to require the local authority, if a
              ticket is issued, to file a certified copy of the ticket with the
              municipal or county court with jurisdiction over the civil
              action. ORC, Section 4511.096. Required procedure under
              the O.R.C. was not followed by [appellant].
              ***
              * * * The ticket mailed to [appellee] is deficient and does not
              comply with the current law.
              ***
              In fact, according to [appellee] and the paperwork submitted,
              an administrative hearing was conducted, after which
              [appellee] came to this Court. It appears that [appellant] has
              completely ignored the current law, and is proceeding under
              the former statutes to avoid paying the filing fee at this Court,
              and also to continue to collect revenue illegally through a
              third-party vendor.
              As outlined above, [appellant] is not in compliance with
              several provisions of the Ohio Revised Code regarding traffic
              law photo-monitoring devices. Based upon the foregoing, and
              for good cause shown, it is hereby
              ORDERED and ADJUDGED that the [appellee] is found to be
              NOT LIABLE for the violation, and this case is hereby
              DISMISSED, with prejudice.
(May 7, 2020 Jgmt. Entry at 1-2.)
       {¶ 3} The record in this case contains a copy of a traffic ticket issued to Christopher
Wright, the owner of the vehicle appellee was operating on December 13, 2019, and a
document entitled "Village of Brice Administrative Hearing Office," issued on January 22,
2020. The administrative hearing officer found appellee "[l]iable" on her plea of no contest
to a violation of R.C. 4511.21 and imposed a fine of $100. (Village of Brice Administrative
Hearing Office at 1.) The record also contains a municipal court form wherein appellee
indicates she appeared before a "[r]epresentative" of appellant and entered a plea of no
contest to the violation alleged in the traffic ticket. (Mun. Ct. Form at 1.) In this document,
signed by appellee, she claimed she asked the hearing officer for leniency, but he only
No. 20AP-320                                                                                  3


lowered the fine from $125 to $100. Though a space reserved for a "Certificate of Service"
appears at the bottom of the form, that portion of the form has been crossed out.
       {¶ 4} Following the issuance of the judgment entry on May 7, 2020, the municipal
court clerk issued a "Notice of Court Order" to appellee, "Village of Brice c/o Brian Zets,"
and "John Mathys, Mayor of Brice." (Notice of Ct. Order at 1.) A copy of the May 7, 2020
judgment entry is attached to each notice.
       {¶ 5} Appellant timely appealed to this court from the judgment entry of the
Franklin County Municipal Court. Appellee has not participated in this appeal.
II. ASSIGNMENTS OF ERROR
       {¶ 6} Appellant assigns the following as trial court error:
              1. The trial court erred and violated the Village's procedural
              due process rights by declaring its photo enforcement
              program unlawful without giving the Village notice and an
              opportunity to be heard.
              2. The trial court erred in finding the Village's photo
              enforcement program unlawful without an evidentiary
              hearing or any evidence to support its judgment.
III. LEGAL ANALYSIS
       A. Appellant's Assignments of Error
       {¶ 7} In each of appellant's assignments of error, appellant argues that the
municipal court committed reversible error in concluding appellant's speeding-camera
civil-enforcement system is contrary to law. Appellant argues in support of the assignments
of error that the municipal court violated its procedural due process rights. We find,
however, a jurisdictional impediment precluded the municipal court from considering the
merits of appellee's administrative appeal, including the question whether appellant's
speeding-camera civil-enforcement system conflicted with existing statutory law. Thus, we
agree with appellant the municipal court committed reversible error. However, in our view,
the municipal court possessed inherent authority to vacate the administrative hearing
officer's finding of liability but did not have jurisdiction to issue a judgment on the merits.
       {¶ 8} "Subject-matter jurisdiction is the power conferred on a court or adjudicative
body to decide a particular matter on its merits and render an enforceable judgment over
the action." Hulbert v. Buehrer, 10th Dist. No. 16AP-474, 2017-Ohio-844, ¶ 11, citing State
ex rel. Gen. Elec. Co. v. Indus. Comm., 10th Dist. No. 06AP-648, 2007-Ohio-3293, ¶ 22,
No. 20AP-320                                                                                4


citing Morrison v. Steiner, 32 Ohio St.2d 86 (1972), paragraph one of the syllabus. Subject-
matter jurisdiction cannot be waived and may be raised at any time. Gen. Elec. Co. at ¶ 15,
citing State ex rel. Bond v. Velotta Co., 91 Ohio St.3d 418, 419 (2001). See also Rosen v.
Celebrezze, 117 Ohio St.3d 241, 2008-Ohio-853, ¶ 45; Burkart v. Burkart, 191 Ohio App.3d
169, 2010-Ohio-5363, ¶ 25 (10th Dist.). Furthermore, because a court cannot consider the
merits of a case without subject-matter jurisdiction, it may raise the issue of subject-matter
jurisdiction sua sponte. Hulbert at ¶ 11, citing Foreman v. Lucas Cty. Court of Common
Pleas, 189 Ohio App.3d 678, 2010-Ohio-4731, ¶ 12 (10th Dist.); State ex rel. White v.
Cuyahoga Metro. Hous. Auth., 79 Ohio St.3d 543, 544 (1997) (subject-matter jurisdiction
"may be raised sua sponte by an appellate court") (emphasis sic).
       {¶ 9} "A judgment rendered by a court lacking subject matter jurisdiction is void
ab initio," and the "authority to vacate a void judgment * * * constitutes an inherent power
possessed by Ohio courts." (Emphasis sic.) Patton v. Diemer, 35 Ohio St.3d 68 (1988),
paragraphs three and four of the syllabus. "[A] 'judgment' issued by a court that lacks
subject-matter jurisdiction is a nullity." Deutsche Bank Natl. Trust Co. v. Finney, 10th Dist.
No. 13AP-198, 2013-Ohio-4884, ¶ 13, quoting Patton at 71.
       {¶ 10} In Walker v. Toledo, 143 Ohio St.3d 420, 2014-Ohio-5461, the Supreme
Court of Ohio held municipalities may, pursuant to their home-rule authority under Article
XVIII of the Ohio Constitution, impose civil liability on traffic violators through the use of
automated red-light cameras. Id. at ¶ 3. The court ruled the ordinance in that case did not
unlawfully usurp the jurisdiction of municipal courts over traffic violations. Id. at ¶ 22-25.
The court further held that municipalities' home-rule authority permitted them to establish
civil administrative proceedings that must be exhausted before traffic violators may pursue
judicial remedies. Id. at ¶ 26-28.
       {¶ 11} The version of R.C. 1901.20(A)(1) that was in effect at the time Walker was
decided did not give municipal courts exclusive jurisdiction over cases involving traffic-
camera citations. Id. at ¶ 1-3. Following the decision in Walker, the General Assembly
passed H.B. No. 62, which amended R.C. 1901.20 along with numerous traffic-related
provisions in R.C. Chapters 4511 and 5747. As amended, R.C. 1901.20(A)(1) now states that
municipal courts have "exclusive jurisdiction over every civil action concerning a violation
No. 20AP-320                                                                                                 5


of a state traffic law or a municipal traffic ordinance." (Emphasis sic.) State ex rel. Magsig
v. Toledo, 160 Ohio St.3d 342, 2020-Ohio-3416, ¶ 11.
        {¶ 12} In Magsig, relator sought a writ of prohibition to prevent the city of Toledo
from conducting an administrative hearing to adjudicate her liability for violating a
municipal traffic ordinance. Relator argued the city patently and unambiguously lacked
jurisdiction to carry out its red-light and speeding-camera civil-enforcement system
because R.C. 1901.20(A)(1) expressly vested exclusive jurisdiction over non-criminal
traffic-law adjudications in the municipal courts.                 The Magsig court held the city's
ordinance, which permitted an administrative hearing officer to adjudicate non-criminal
traffic-law violations, contravened the statute's plain language, and the city lacked authority
to permit an administrative hearing officer to exercise quasi-judicial power in carrying out
the city's red-light and speeding-camera civil-enforcement system. Id. at ¶ 8. In so holding,
the Magsig court found as follows: "The current version of R.C. 1901.20(A)(1) clearly and
unambiguously reserves for municipal courts exclusive authority to adjudicate every civil
traffic-law violation. And that statutory grant of jurisdiction 'cannot be impaired or
restricted by any municipal charter or ordinance provision.' " Id. at ¶ 11, quoting Cupps v.
Toledo, 170 Ohio St. 144, 151 (1959). Accordingly, the Supreme Court issued the requested
writ prohibiting the city of Toledo from conducting further administrative hearings because
Toledo Municipal Code 313.12 contravened the plain language of R.C. 1901.20(A)(1).
Magsig at ¶ 8.
        {¶ 13} In so ruling the Magsig court noted:
                 Toledo does not claim that the exclusive-jurisdiction clause of
                 R.C. 1901.20(A) itself violates the Constitution. To the
                 contrary, the authority of the General Assembly to set the
                 jurisdiction of the municipal courts is undisputed.
Magsig at ¶ 16.1




1Subsequent appellate court decisions have held the exclusive jurisdiction clause of R.C. 1901.20(A), as
enacted by H.B. No. 62, does not violate either the home rule or one-subject rule of the Ohio Constitution. See
Newburgh Hts., et al. v. State, 8th Dist. No. 109106, 2021-Ohio-61, appeal accepted, 162 Ohio St.3d 1437,
2021-Ohio-1399; Dayton v. State, 2d Dist. No. 28818, 2021-Ohio-967. We offer no opinion regarding the
constitutionality of the exclusive jurisdiction clause of R.C. 1901.20(A). The question whether other
substantive provisions of H.B. No. 62 are constitutional is pending in the Supreme Court. See Newburgh Hts.,
2021-Ohio-1399.
No. 20AP-320                                                                                  6


       {¶ 14} The reverse side of the traffic ticket issued to appellee sets forth the procedure
for contesting liability, in relevant part, as follows:
               CONTESTING THE TICKET: The person * * * ticketed has
               the right to contest the ticket and right to due process. ORC
               4511.098(A)(5) You may contest the ticket by filing a
               written request for an administrative hearing to review the
               ticket. The person * * * shall file the written request not later
               than 30 days after the receipt of the ticket. The failure to
               request a hearing within this time period constitutes a waiver
               of the right to contest the violation and ticket, and is deemed
               to constitute an admission of liability and waiver of the
               opportunity to contest the violation.
(Emphasis added.) (Dec. 13, 2019 Notice of Violation at 2.)
       {¶ 15} Appellant's     speeding-camera       civil-enforcement   system     permits   an
administrative hearing officer to adjudicate non-criminal traffic-law violations in
contravention of the plain language of R.C. 1901.20(A)(1), as amended by H.B. No. 62.
Pursuant to amended R.C. 1901.20(A)(1) and the Magsig decision, appellant lacked
authority to permit an administrative hearing officer to exercise quasi-judicial power in
carrying out the speeding-camera civil-enforcement system. Thus, the administrative
hearing officer who exercised quasi-judicial power in this case patently and unambiguously
lacked jurisdiction to find appellant liable for the violation alleged in the ticket and impose
a fine. Because the administrative hearing officer lacked jurisdiction to issue the January
22, 2020 order, the order was a nullity without legal force and effect. Accordingly, we agree
with the municipal court that appellee cannot be held liable on the ticket, albeit for different
reasons than those expressed by the municipal court.
       {¶ 16} We nevertheless find the municipal court erred to the extent that it
determined other substantive provision of appellant's speeding-camera civil-enforcement
system were contrary to law. "Ohio courts have ' "inherent power to vacate a void judgment
because such an order simply recognizes the fact that the judgment was always a nullity." ' "
Green Tree Servicing LLC v. Kramer, 193 Ohio App.3d 140, 2011-Ohio-1408, ¶ 31 (2d
Dist.), quoting Ohio Receivables, LLC v. Landlaw, 9th Dist. No. 09CA0053, 2010-Ohio-
1804, ¶ 7, quoting Van DeRyt v. Van DeRyt, 6 Ohio St.2d 31, 36 (1966). Reviewing courts
do not, however, have jurisdiction to address the merits of an appeal from a void judgment.
See Ohio Receivables at ¶ 7. See also Hulbert, 2017-Ohio-844, ¶ 12; Foreman, 2010-Ohio-
No. 20AP-320                                                                               7


4731, ¶ 12; White, 79 Ohio St.3d at 544. " 'When an appellate court determines that the trial
court was without jurisdiction, it is not proper for the reviewing court to decide the merits
of the case.' " Stancourt v. Worthington City School Dist. Bd. of Edn., 164 Ohio App.3d
184, 2005-Ohio-5702, ¶ 18 (10th Dist.), quoting Eagle Fireworks, Inc. v. Ohio Dept. of
Commerce, 4th Dist. No. 03CA28, 2004-Ohio-509, ¶ 7, appeal not allowed, 102 Ohio St.3d
1472, 2004-Ohio-2830. See also Perfection Graphics v. Sheehan, 11th Dist. No. 93-G-1776
(Mar. 3, 1995) ("once an appellate court determines that the trial court was without
jurisdiction to hear the merits of a case, its own jurisdiction comes to an end," and "[the
appellate court] cannot review the actual merits of a decision").
       {¶ 17} In this case, appellee did not invoke the municipal court's exclusive
jurisdiction under R.C. 1901.20(A)(1). Rather, appellee attempted to invoke the municipal
court's jurisdiction by employing an administrative appeal procedure that had been
previously superseded by the amendment to R.C. 1901.20(A)(1). Under the particular
circumstances of this case, we believe appellee's purported appeal should have been
construed as a common-law motion to vacate a void judgment. Green Tree Servicing at
¶ 30 (treating a motion for reconsideration as a common-law motion to vacate a void
judgment where it was filed after the trial court issued a void judgment); Columbus, Div. of
Income Tax v. Yockey, 10th Dist. No. 19AP-559, 2020-Ohio-3290, ¶ 13 (common-law
motion to vacate is the proper procedural device to challenge a void judgment after the
appeal time has run). See also Patton, 35 Ohio St.3d at 70 ("[T]he authority to vacate a void
judgment is not derived from Civ. R. 60(B), but rather constitutes an inherent power
possessed by Ohio courts."). As such, the only relief the municipal court was authorized to
provide appellee was a judgment vacating the hearing officer's order for the lack of subject-
matter jurisdiction. Stancourt at 192; Patton at paragraphs three and four of the syllabus.
The municipal court was not authorized, in ruling on appellee's motion, to pass judgment
on the validity of other substantive provisions of appellant's speeding-camera civil-
enforcement system. Green Tree Servicing at ¶ 31; Ohio Receivables at ¶ 7. Accordingly,
to the extent that the May 7, 2020 judgment entry of the municipal court can be construed
No. 20AP-320                                                                                                    8


as a declaration that appellant's speeding-camera civil-enforcement program is contrary to
law, the municipal court was without jurisdiction to issue such a declaration in this case.2
        {¶ 18} Because we agree with appellant that the municipal court committed
reversible error when it ruled on the merits of appellee's administrative appeal, we sustain
appellant's two assignments of error without specifically addressing the due process
arguments raised therein. The judgment of the municipal court shall be reversed, and the
case shall be remanded for the municipal court to issue a new judgment vacating its May 7,
2020 judgment entry and vacating the administrative hearing officer's order for lack of
jurisdiction.
IV. CONCLUSION
        {¶ 19} Having sustained appellant's two assignments of error on jurisdictional
grounds, we reverse the judgment of the Franklin County Municipal Court. This cause is
remanded for the municipal court to vacate its May 7, 2020 judgment entry and issue a new
judgment entry vacating the administrative hearing officer's January 22, 2020 order for
lack of jurisdiction.
                                                                                Judgment reversed;
                                                                    cause remanded with instructions.
                        DORRIAN, P.J., and BEATTY BLUNT, J., concur.
                                            _____________




2 "There is nothing in [R.C. 1901.18] which gives the Municipal Court the general power to render declaratory

judgments or to determine the validity of an ordinance outside the exercise of its specific jurisdictional areas."
State ex rel. Foreman v. Bellefontaine Mun. Court, 12 Ohio St.2d 26, 27-28 (1967). Here, the municipal court
did not obtain jurisdiction under R.C. 1901.20(A)(1), the specific jurisdictional area involved in this case.